Citation Nr: 1502526	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  09-39 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a chronic lung disability, to include as due to exposure to asbestos or herbicides.

2.  Entitlement to service connection for scars of the bilateral legs.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969 and from September 2004 to April 2006.  The Veteran also served in the Reserves from September 1969 to September 1972 and from May 1990 to May 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the lung claim, the Veteran's September 2004 Pre-Deployment Health Assessment showed no pulmonary referral was necessary at that time.  In connection with his 2006 Post Deployment Health Assessment, the Veteran reported a chronic cough and a computed tomography (CT) scan revealed cysts on his lungs.  The Veteran described being exposed to asbestos, tuberculosis, and depleted uranium.  In a June 2008 post-service VA CT scan, the examiner identified micro and macro nodules in both lungs with an indication of subtle changes of centrilobular emphysema.  The Veteran was afforded a QTC VA examination in connection with his claim for service connection for a chronic lung disability in June 2012.  The examiner reported that despite the Veteran's best effort he was unable to take deep breaths.  The examiner also stated that after performing a chest X-ray and a pulmonary function test, the Veteran did not have a current chronic pulmonary condition.  However, the examiner stated that he could not determine whether pulmonary nodules were present without a CT scan.  He concluded that even if nodules were present asbestosis could not be diagnosed as there were no signs of calcification in the pulmonary or pleural parenchyma.  The Board finds that this examination is inadequate as it did not determine whether the Veteran currently has a lung disability manifested by pulmonary nodules.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Another examination is necessary to determine if the Veteran has pulmonary nodules and if present, the etiology of such nodules.

Regarding the scar claim, in an October 2009 statement, the Veteran alleged he was scarred when sutures were removed from his leg during a 30 day active duty assignment at Fort Lewis.  A May 2008 VA plastic surgery resident consult report indicates that the Veteran had a biopsy taken from his right leg several years ago and the wound healed but the scar was rather wide because the sutures were removed prematurely.  The Veteran wanted the scar revised.  In June 2008, the Veteran underwent a scar revision of the right calf.  The treatment notes state that the Veteran inquired about a revision of another scar on his leg as well.  The Veteran has not been afforded a VA examination to determine whether he currently has bilateral scarring of his legs or the etiology of such scarring.  Thus, a remand is necessary to afford the Veteran an examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, the Veteran's service treatment records (STRs) pertaining to his activation at Fort Lewis appear to be missing from the record.  Another attempt should be made to obtain such records.

Accordingly, the case is REMANDED for the following actions:

1.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, in order to obtain any additional evidence pertinent to the claims that is not currently of record.   

a.  Specifically request that the Veteran provide information, including the name and address, regarding the Reserve units which he served in; and,

b.  Ask that the Veteran to clarify the dates, by month and year, for when he sustained scarring on his legs and was treated for his claimed lung disability during his service in the Reserve. 

2.  Contact the appropriate government entity, to include the National Personnel Records Center (NPRC), and the Veteran's Reserve unit, to secure copies of personnel records, which reflect the dates he was on active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  Make a specific request for the Veteran's STRs for his period of Reserve service from September 1969 to September 1972 and from May 1990 to May 2006, to include records related to his activation at Fort Lewis.

3.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).  	

4.  Afterwards, schedule the Veteran for an appropriate VA examination, to determine the nature and etiology of his lung disability.  The claims folder should be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is asked to address the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's current lung disability, to include pulmonary nodules, was incurred during the Veteran's periods of active duty service from September 1966 to September 1969 and from September 2004 to April 2006 or during a period of ACDUTRA?  

In rendering the opinion, the examiner is asked to consider the following:

i.  The September 2004 Pre-Deployment Health Assessment that showed no pulmonary referral was needed.

ii.  The January 2006 Post Deployment Health Assessment and related CT scan that showed cysts on the lungs.

iii.  The June 2008 CT scan that identified micro and macro nodules in both lungs with an indication of subtle changes of centrilobular emphysema.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the scars on his legs.  The claims folder should be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is asked to address the following: 

	a.  Whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's bilateral scarring of the legs was incurred during the Veteran's periods of active duty service from September 1966 to September 1969 and from September 2004 to April 2006 or during a period of ACDUTRA?

	In rendering the opinion, the examiner is asked to consider the following:

i.  The October 2009 statement where the Veteran alleged he was scarred when sutures were removed from his leg during a 30 day active duty assignment at Fort Lewis.

ii.  The May 2008 VA plastic surgery resident consult report indicating that the Veteran had a biopsy taken from his right leg several years ago and the wound healed but the scar was rather wide because the sutures were removed prematurely.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




